Bronson, Ob. J.
(upon petition for rebearing). Defendant, in bis petition, complains that tbe court bas misunderstood tbe record and bas erroneously treated objections to instructions as exceptions. At tbe time when tbe charge was given to tbe jury, tbe record shows a statement by tbe trial court as follows: “Let tbe record show that tbe proposed charge to the jury was submitted to respective counsel on both sides and that they were required to take exceptions thereto in writing and that tbe only exceptions taken are those that were filed by tbe court with tbe clerk.
Sec. 7621, Comp. Laws 1913, provides that all instructions to tbe jury, whether given in writing or orally, shall be deemed excepted to unless tbe court, before giving them, asks for exceptions to be noted, in which case all proceedings connected with tbe taking of exceptions shall be in tbe absence of tbe jury and a reasonably sufficient time shall be allowed counsel to take such exceptions. This law was enacted in 1913 and is known as tbe “Practice Act.”
Sec. 7620, Comp. Laws 1913, which was in force many years before tbe Practice Act was adopted, provides that tbe court may, in its discretion, submit written instructions to counsel for examination and require such counsel, after a reasonable examination, to designate such parts thereof as be may deem objectionable and each counsel must thereupon designate such parts of such instructions as be may deem improper and thereafter only such parts so designated shall be excepted to by the counsel designating tbe same. Tbe defendant asserts that the court did not ask for exceptions; that be did submit tbe instructions and ask for examination thereof; that, pursuant thereto, defendant filed written objections in accordance with said § 7620; that at no time did tbe trial court mention exceptions excepting at tbe time when be made tbe record notation above stated. Tbe objections that defendant made to tbe instructions are designated objections; but, tbe record is clear, pursuant to tbe record statement made by tbe court, that counsel were required to take exceptions thereto in writing and that tbe only exceptions taken were those that were filed by tbe court with tbe clerk. These included such objections to instructions and also instructions refused.
*1127Defendant cites and relies upon Paulsen v. Modern Woodmen, 21 N. D. 235, 130 N. W. 231. This case was decided in 1911 before the 1913 Practice Act was adopted. Then, exceptions might be taken to instructions within twenty days after their filing. Rev. Codes 1905, § 7022. Now, no exceptions are required unless the court so requests. Comp. Laws 1913, § 7621. We must take the record as it is. If the trial court failed to settle the record in accordance with the facts, defendant had an appropriate and ample remedy by application to this court. Comp. Laws 1913, § 7657; Blood v. Howard, 31 N. D. 602, 154 N. W. 524. The petition for rehearing is denied.
Bibdzell, JOHNSON, Nubsshe, and Ciíe-istianson, JJ., concur.